DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of grouping of Species A, E and K encompassing claims 1-5 and 11-16 in the reply filed on 03/11/2022 is acknowledged. However, Applicant fails to mentioned the reason for grouping previously distinct species A, E as identified by examiner and whether this election is without traverse. If Applicant consider species A and E as obvious variant, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species. Moreover, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0005083 A1 hereinafter referred to as “Choi”).
With respect to claim 1, Choi discloses, in Figs.10-11, 12A-12B and 13 (with connection structure between the flexible circuit film 400 and the printed circuit board is shown in FIGS. 3 to 9, and its detailed description will be made with reference to these drawings (i.e. see Par.[0186])), a display device comprising: a first substrate (1100) and a second substrate (1200); a plurality of signal lines (120) that are formed on the first substrate (1100) or on the second substrate (1200) (see Par.[0181]-[0182], [0186]-[0188] wherein first and second substrates 1100, 1200 are disclosed; see Par.[0063] wherein a line 120 is formed on the first substrate 100/1100, and the signal pad 110 is connected to an end of the line 120); and a plurality of side wires (430, 420) that are disposed on a side surface of a first edge of the first substrate (1100) and a side surface of a second edge of the second substrate (1200), wherein the plurality of side wires (420, 430) are disposed apart from each other along a direction in which the first edge extends, and are connected with the plurality of signal lines, and a first thickness of side wires disposed at an end of the first edge and at an end of the second edge is different from a second thickness of a side wire disposed inside of the first edge and the second edge (see Fig.12A, Par.[0192]-[0194] wherein ESD pad with bigger thickness in widthwise direction and lead line with smaller thickness in widthwise direction all disposed at side surface of first and second substrates 1100, 1200 are disclosed).
With respect to claim 2, Choi discloses, in Figs.10-11, 12A-12B and 13 (with connection structure between the flexible circuit film 400 and the printed circuit board is shown in FIGS. 3 to 9, and its detailed description will be made with reference to these drawings (i.e. see Par.[0186])), the display device, wherein the first thickness is thicker than the second thickness (see Fig.12A, Par.[0192]-[0194] wherein ESD pad with bigger thickness in widthwise direction and lead line with smaller thickness in widthwise direction all disposed at side surface of first and second substrates 1100, 1200 are disclosed).
With respect to claim 5, Choi discloses, in Figs.10-11, 12A-12B and 13 (with connection structure between the flexible circuit film 400 and the printed circuit board is shown in FIGS. 3 to 9, and its detailed description will be made with reference to these drawings (i.e. see Par.[0186])), the display device, wherein thicknesses of at least two adjacent side wires among the plurality of side wires are constant (see Fig.12A, Par.[0192]-[0194] wherein ESD pad with bigger thickness in widthwise direction and lead line with smaller thickness in widthwise direction all disposed at side surface of first and second substrates 1100, 1200 are disclosed).
With respect to claim 11, Choi discloses, in Figs.10-11, 12A-12B and 13 (with connection structure between the flexible circuit film 400 and the printed circuit board is shown in FIGS. 3 to 9, and its detailed description will be made with reference to these drawings (i.e. see Par.[0186])), the display device, further comprising a flexible printed circuit film (1400, 1500) that is connected with a side surface of the first edge and a side surface of the second edge, wherein the flexible printed circuit film (1400, 1500) comprises a plurality of connection wires (1410, 1420, 1430) that are electrically connected with the plurality of side wires (1300) (see Par.[0181] and [0197] wherein metal frame 1500 and conductive light-shielding portion 1400 comprising of metal film 1420, light-shielding film 1430 are disclosed).
With respect to claim 12, Choi discloses, in Figs.10-11, 12A-12B and 13 (with connection structure between the flexible circuit film 400 and the printed circuit board is shown in FIGS. 3 to 9, and its detailed description will be made with reference to these drawings (i.e. see Par.[0186])), the display device, wherein the flexible printed circuit film is curved along a direction in which the first edge extends (see Fig.12A, Par.[0192]-[0194] wherein ESD pad with bigger thickness in widthwise direction and lead line with smaller thickness in widthwise direction all disposed at side surface of first and second substrates 1100, 1200 are disclosed).
With respect to claim 13, Choi discloses, in Figs.10-11, 12A-12B and 13 (with connection structure between the flexible circuit film 400 and the printed circuit board is shown in FIGS. 3 to 9, and its detailed description will be made with reference to these drawings (i.e. see Par.[0186])), the display device, wherein the first edge and the second edge extend parallel to each other.
With respect to claim 14, Choi discloses, in Figs.10-11, 12A-12B and 13 (with connection structure between the flexible circuit film 400 and the printed circuit board is shown in FIGS. 3 to 9, and its detailed description will be made with reference to these drawings (i.e. see Par.[0186])), a display device comprising: a substrate (1100); a plurality of signal lines (120) that are formed on a main surface of the substrate (1100) (see Par.[0181]-[0182], [0186]-[0188] wherein first and second substrates 1100, 1200 are disclosed; see Par.[0063] wherein a line 120 is formed on the first substrate 100/1100, and the signal pad 110 is connected to an end of the line 120); and a plurality of side wires (420, 430) that are disposed on a side surface of the substrate (1100), wherein the plurality of side wires (420, 430) are disposed apart from each other, an extension direction of the side wires is different from an extension direction of the signal lines, and a first thickness of a side wire disposed at an end of the side surface of the substrate is thicker than a second thickness of a side wire that is disposed at a center of the side surface of the substrate (see Fig.12A, Par.[0192]-[0194] wherein ESD pad with bigger thickness in widthwise direction and lead line with smaller thickness in widthwise direction all disposed at side surface of first and second substrates 1100, 1200 are disclosed).
Allowable Subject Matter
Claims 3-4 and 15-16 are objected to as being dependent upon a rejected base claims 1 and 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, thicknesses of the plurality of side wires are gradually changed along a direction in which the first edge extends and the side wire having the second thickness is disposed at a center of the first edge and the second edge, and the first thickness is at least 1.5 times the second thickness.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record on PTO-892, either alone or in combination, teaches all the claimed limitations of claims 1 and 14.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818